                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


MICKEY LEE GREGORY,                               )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )         NO. 3:19-cv-01159
                                                  )         JUDGE RICHARDSON
SHERIFF JOHN FUSON and CHIEF                      )
DEPUTY DOUGLASS TACKETT,                          )
                                                  )
        Defendants.                               )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 31), to which no Objections have been timely filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)); Hart v. Bee Property

Mgmt., Case No. 18-cv-11851, 2019 WL 1242372, at *1 (E.D. Mich. March 18, 2019). The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, Case No. 3:18-cv-

0010, 2018 WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved.




     Case 3:19-cv-01159 Document 32 Filed 10/14/20 Page 1 of 2 PageID #: 468
       Accordingly, Defendants’ Motion for Summary Judgment (Doc. No. 24), to which Plaintiff

filed no response, is GRANTED, and this action is DISMISSED WITH PREJUDICE.

       The Clerk is directed to close the file. This Order shall constitute final judgment for

purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.



                                                  ________________________________
                                                  ELI RICHARDSON
                                                  UNITED STATES DISTRICT JUDGE




                                              2



    Case 3:19-cv-01159 Document 32 Filed 10/14/20 Page 2 of 2 PageID #: 469
